DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Kayyem only has a single amplification zone, the examiner disagrees. Applicant is reminded that claim 22 only requires one reaction zone albeit prefaced as a “second-stage” reaction zone. Furthermore, Kayyem clearly discloses a multitude of chambers and/or zones (e.g., Amplification Zone, Sample Prep Zone, Reagent Zone)  as shown in at least Figs. 20-22 and discussed in at least paragraphs 86, 124 and 155-158.
In response to applicant’s argument that Kayyem can not be used to form a container or to form fluid filled blisters, the examiner disagrees. Kayyem discloses in paragraph 7, In an additional aspect, the cartridge further comprises a liquid regent module (LRM) comprising a plurality of blisters comprising assay reagents, fluid passageways connecting each of said blisters to one of the fluid holes of the top plate, and a sample inlet port in fluid connection with the reaction chamber. In some aspects, the LRM further comprises an aliquot of capture beads, particularly magnetic capture beads. In an additional aspect, the fluid passageways of the LRM allow the assay reagents stored in the blisters to be dispensed at a location remote from the blister upon rupture of the blister. In a further aspect, the blisters of the LRM can contain an immiscible fluid, particularly immiscible oil, lysis buffer, binding buffer and/or elution buffer. Also see paragraphs 174, 176 and 177.
Additionally, since Kayyem discloses that the blisters can hold respective fluids/materials as implied in at least paragraphs 7, 174, 176 and 177. The contents of the plurality of reagent blisters depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 
In response to applicant’s argument that the skilled artisan would understand that solid substrates are not barrier films, the examiner disagrees. As an initial matter, claim 22 does not require a barrier film with specific physical properties (e.g., porous). Furthermore, as interpreted by the examiner, a “film” has been taken to mean a thin covering (see https://www.merriam-webster.com/dictionary/film). Therefore, the physical nature of the substrates of Kayyem are immaterial. As such, the examiner maintains that Kayyem anticipates the container of claim 22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-25, 32-33, 39-41 and 101 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kayyem et al. (hereinafter Kayyem) US 2014/0194305.
Regarding claim 22, Kayyem discloses a container (cartridge) for performing nucleic acid amplification on a sample in a closed system, the container comprising: a first layer and a second layer (top plate and bottom substrate) defining a multifunction chamber (sample prep zone) therebetween as discussed in at least paragraphs 86, 123 and 135-143, the container provided with magnetic particles and reagents as discussed in at least paragraphs 140-149 and 180 for sample preparation, nucleic acid recovery, and a first-stage nucleic acid amplification reaction, wherein the magnetic particles are provided in a chamber (liquid reagent module, LRM) that is fluidly connected to the multifunction chamber or are provided in the multifunction chamber as discussed in at least paragraphs 86 and 140-141, and wherein the reagents are provided in chambers that are fluidly connected to the multifunction chamber as discussed in at least paragraphs 7, 144-149; and a second-stage reaction zone (amplification zone) disposed between the first layer and the second layer and fluidly connected to the multifunction chamber as discussed in at least paragraphs 155-158, the second-stage reaction zone comprising a plurality of second-stage reaction chambers as discussed in at least paragraph 155 and shown in Fig. 22, each second-stage reaction chamber comprising a pair of primers configured for further amplification of the sample as discussed in at least paragraph 156, the second-stage reaction zone configured for contemporaneous thermal cycling of all of the plurality of second-stage reaction chambers as discussed in at least paragraph 158; also see Figs. 20-21 and 23A, 23B and 24.
Kayyem also discloses wherein the first layer and the second layer are barrier films (metal surfaces such as gold) having a water vapor transmission rate (WVTR) in a range of about 0.05 g/m7/24hrs to about 2 g/m7/24hrs as discussed in at least paragraphs 123, 132 and 134, wherein the magnetic particles and the reagents are provided in one or more reagent blisters in fluid communication with the multifunction chamber as discussed in at least paragraphs 7, 86-87 and 174, and wherein one or more of the reagent blisters are fluid-filled reagent blisters as discussed in at least paragraphs 7, 86-87 and 174. Kayyem implies that the reagent blisters are filled at the time of manufacture of the container.
Additionally, since Kayyem discloses that the blisters can hold respective fluids/materials as implied in at least paragraphs 7, 174, 176 and 177. The contents of the plurality of reagent blisters depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114. 
 Finally, regarding the preparation of the reagent blisters, applicant is reminded that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113.
Regarding claim 23, Kayyem discloses wherein the multifunction chamber is provided with cell lysis components and the magnetic particles as discussed in at least paragraphs 86, 140-141 and 180.
Regarding claim 24, Kayyem discloses wherein the cell lysis components comprise lysis particles or lysis particles (dried particles) as discussed in at least paragraphs 138-139.
Regarding claim 25, Kayyem discloses wherein the container further comprises a sample lysis chamber in fluid communication with the multifunction chamber as discussed in at least paragraph 249, wherein the sample lysis chamber is provided with cell lysis components and the magnetic particles, and the multifunction chamber is provided with magnetic bead wash components and first-stage nucleic acid amplification components; also see paragraphs 7, 86 and 139-140.
Regarding claim 32, Kayyem discloses wherein the magnetic particles are nucleic acid-binding magnetic particles as discussed in at least paragraphs 141-142.
Regarding claim 33, Kayyem discloses a sample receiving chamber (sample entry port) in fluid communication with the multifunction chamber as discussed in at least paragraph 136 and shown in Fig. 20.
Regarding claim 39, Kayyem discloses an openable seal between the reagent blisters and the multifunction chamber as discussed in at least paragraphs 37, 40, 174, 179 and 204.
Regarding claim 40, Kayyem discloses wherein the openable seal is a burstable seal as discussed in at least paragraphs 37, 40, 174, 179 and 204.
Regarding claim 41, Kayyem discloses wherein the openable seal is a peelable, tacked together film seal (adhesive) as discussed in at least paragraphs 136 and 167.
Regarding claim 101, Kayyem discloses wherein the first layer is a clear barrier film and the second layer is a metallized barrier film (Suitable substrates include metal surfaces such as gold, electrodes as defined below, glass and modified or functionalized glass, fiberglass, ceramics, mica, plastic (including acrylics, polystyrene and copolymers of styrene and other materials, polypropylene, polyethylene, polybutylene, polyimide, polycarbonate, polyurethanes, Teflon.RTM., and derivatives thereof, etc.), GETEK (a blend of polypropylene oxide and fiberglass), etc., polysaccharides, nylon or nitrocellulose, resins, silica or silica-based materials including silicon and modified silicon) as discussed in at least paragraphs 123, 132 and 134.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kayyem US 2014/0194305 as applied above to claims 22-25, 32-33, 39-41 and 101; and further in view of Jon Meyer et al. (hereinafter Jon Meyer) US 2006/0115385.
Regarding claim 34, Kayyem does not disclose wherein the sample receiving chamber comprises a sample collection swab.
Jon Meyer discloses a sample receiving container [12] comprising a sample collection swab [132] as discussed in paragraphs 44-46 and shown in Figs. 1-2 and 9B.
It would have been obvious to one having ordinary skill in the art to modify Kayyem with sample receiving container as taught by Jon Meyer to facilitate obtaining an appropriately sized sample from various types of specimen.
Regarding claim 35, Kayyem does not disclose wherein the sample collection swab comprises an elongate shaft, wherein the sample receiving chamber and the elongate shaft of the swab are fabricated from chemically compatible materials that can be at least partially fused with a heat seal.
Jon Meyer discloses wherein the sample collection swab [132] comprises an elongate shaft [80b] as discussed in paragraphs 44-46 and shown in Figs. 1-2 and 9B.
It would have been obvious to one having ordinary skill in the art to modify Kayyem with sample receiving container as taught by Jon Meyer to facilitate obtaining an appropriately sized sample from various types of specimen.
As to the sample receiving chamber and the elongate shaft of the swab being fabricated from chemically compatible materials, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a chemically compatible materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07.
As to the sample receiving chamber and the elongate shaft of the swab being at least partially fused with a heat seal, applicant is reminded that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796